By the Court.
The suit is rightly brought.
*220The Spanish authority, cited by the plaintiff’s counsel, fully supports him. The rule is the same in the courts of equity in the United States and in the court of chancery in England, which the practice is according to the rules of the civil law. If a debt be joint and several, each of the debtors must be brought before the court. Madox vs. Jackson, 3 Atkins, 406. All concerned in the demand ought to be made parties. 2 Ventris, 348.
Action Sustained.